BEAU CHAMP, Judge
(Concurring).
I am concurring in the opinion of Presiding Judge Hawkins in affirming the case as to- Maura Montalbo and reversing the same as to Domingo Montalbo and Lucas Lopez upon the fur*145ther finding that the last two attempted no serious violence against Roquet. It appears to me that even though they had made a violent assault, they had no intention to kill him— otherwise they would have completed that which they were in position to do. Each of them seems to have completed his undertaking and left it at that, abandoning the fight before Mauro Montalbo attempted to inflict the fatal wound. There is no evidence of any previous design on the part of all of them. The conflict arose without any chance for planned action, past or present, or joint understanding about the end to be accomplished. If Domingo Montalbo and Lucas Lopez had continued to the end such acts as would encourage Mauro Montalbo to inflict the fatal wound, they would be guilty as principals. Anyone who enters into such a conflict should be permitted to withdraw from it provided he does so upon discovering the purpose and intention of his associates not theretofore known to him. The evidence in the present case appears to be clear that they completed the things which they desired to do and ceased further fighting before they had inflicted wounds that might be fatal, or even serious. There is nothing in the evidence to show that their actions encouraged Mauro Montalbo to stab Roquet. We find no evidence of word spoken, or gesture made, or any necessity arising which would suggest encouragement or require Mauro Montalbo to inflict the wounds which produced the death of Roquet.
I concur in the opinion reversing the case as to Domingo Montalbo and Lucas Lopez.